DETAILED ACTION

Response to Amendment
	In view of the amendments to Claims 13-19 and 22, and cancellation of Claims 20-21 and 23, some of the previous §112(b) rejections previously directed to the claims are withdrawn.  The remainder of the previous §112(b) rejections, which were not specifically addressed by the Applicant, remain set forth for the reasons below.
	In view of the amendments to Claims 13-19 and 22, and cancellation of Claims 20-21 and 23, the previous prior art rejections directed to the claims are withdrawn.  New prior art rejections directed to the claims are set forth below.  These rejections were necessitated by the amendments and per the discussion in the Response to Arguments below.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 04/28/2022 was considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claim 13, the phrase “annular welding lines extending in a radial direction arranged in a circumferential direction” renders the claim indefinite.  It is unclear as to how the welding lines the lines both “extend radially” and are arranged in a “circumferential direction”, in terms of structure of the metal joining structure.  Additionally, the phrase “annular welding lines are included in an outer circumferential edge of the head part of the first member and/or a boundary of the shaft part of the first member and the hole part of the second member” renders the claim indefinite.  In particular, it is unclear as to how the structure of the metal joining structure is expressed in terms of the annular welding lines, which one of ordinary skill in the art would expect to be joining two surfaces, when the first circular metal member has a hole in a center part, a head part, and a shaft part that is to be fitted a hole part of the second metal member as claimed in amended Claim 13.  Specifically, it is unclear as to if the hole in the center part of the second member is the same as the hole part fitted to the shaft part of first member, or a separate structure.  Furthermore in regards to the claim limitations as discussed, it is unclear as to what the “boundary of the shaft part of the first member and the hole part of the second member” within the aforementioned phrase comprises in terms of structure, and how the annular weld lines as claimed are performed on said region in terms of structure.  Therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.  
	For purposes of Office examination, the Examiner is unable to apply specific prior art to the limitations of the claim due to lack of clarity in claim language.

In addition to the rejections set forth above, Claims 14-19 and 22 depend from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Patent Application Publication No. WO 2014/054745 (Itadani) in view of Japanese Patent Application JP 2017-018969 (Miyagi).
In regards to Claim 13, Itadani teaches a sleeve fixed to the rotary shaft, wherein the sleeve is provided with a rotation-side sliding ring, and the inside type mechanical seal provided with a side sliding ring and a bellows for urging the fixed side sliding ring in the axial direction, the bellows is made of metal, and one end of the metal bellows is fixed, and furthermore, a mechanical seal, wherein the mechanical seal is fixed to a case holding the sliding ring (Claim 1), wherein the bellows includes a bellows portion having disk-shaped flange portions extending radially outward from portions at both ends of the bellows, wherein the outer diameter of the flange portion is larger than the diameter of the peak portion, and the inner diameter is formed by welding (Claim 2) – corresponding to a metal joining structure in which a first circular member and second circular member each have a hole in a center part and are joined by welding, wherein the first circular member further includes a shaft part and a head part having a larger diameter than the shaft part, the second circular member further including a hole part fitted to the shaft part of the first circular metal member (instant Claim 1).  However, while Itadani teaches that the inner diameter is formed by welding, Itadani does not explicitly teach the annular weld lines and their locations as set forth in instant Claim 1.  Examiner further notes the §112(b) rejections directed to the indefiniteness of the structure as discussed above in the §112(b) rejection section.
In the same field of welding metallic components, Miyagi teaches that a welded object 9 was welded via the continuous rotation of laser (Abstract, ¶21), wherein the scanning trajectory is a circle (¶14).  Miyagi teaches that if there is no rotation of the laser, the effective weld length is shortened and production is undesirable as insufficient penetration welding may be a fatal defect (¶28) – corresponding to in the circumferential direction of the annular welding lines, the adjoining welding lines coming into contact or overlapping with each other (instant Claim 14).  Miyagi teaches that the welded joint structure becomes abut of mating and thus also corresponds to a joining structure.  
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the circular weld lines of Miyagi within the joining structure of Itadani, located at the inner diameter being formed by welding of Itadani, corresponding to an outer circumferential edge of the head part of the first member and/or a boundary of the shaft part of the first member and the hole part of the second member, in order to improve effect weld length and sufficient penetration of welding, as taught by Miyagi, in order to improve the mechanical properties and structure of the joining structure of Itadani.  

Claims 15-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Patent Application Publication No. WO 2014/054745 (Itadani) in view of Japanese Patent Application JP 2017-018969 (Miyagi) as applied to Claims 13-14 and 18 above, and further in view of United States Patent Application Publication No. US 2009/0188897 (Margairaz).
In regards to Claims 15-19, and 22, Itadani in view of Miyagi teach the metal joining structure with the weld line arrangement according to Claim 13 as discussed above and per the indefiniteness of the §112(b) rejections, but does not explicitly teach that the first and second circular metal members are members of an annular thin plate alternately laminated (instant Claim 15), nor that the members are conductors (instant Claim 16) or that a sealing member is further included between the first and second annular metal members (instant Claims 19 and 22).
In the same field of components containing metallic bellows, Margairaz teaches a method of making a metal bellows, wherein metal rings having inner and outer edges are positioned and welded (Abstract) – corresponding to a metal joining structure in which at least a first member and second member are joined by welding (instant Claim 13).  Margairaz also teaches that the rings can be made from a metal, composite, or laminate made of up different metals and/or composites (¶36) – corresponding to the first and second member being members of an annular thin plate which are alternately laminated, and overlap existing between the first and second member (instant Claim 15), wherein the first and second member are conductors (instant Claim 16).  Margairaz also teaches that the bellows 100 has a plurality of upper diaphragm rings (¶35), and that the welds overlap to create a hermetic seal (¶56), as exemplified in Figure 10, wherein the ring elements are fused together to form the hermetic seal (¶61) – corresponding to the first member being a diaphragm (instant Claims 18 and 19), and a sealing member between the first and second member (instant Claims 19 and 22).  Furthermore, given that Margairaz teaches that any of the rings can be made of a composite or more than one composite, one of ordinary skill in the art would recognize that the product of Margairaz would have an insulator in the vicinity of the joining structure (instant Claim 17).  Margairaz teaches that the welds can overlap to create a hermetic seal (¶56).  
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the welded metal ring stack as taught by Margairaz within the rotation-side sliding ring and fixed-side sliding rings of the metal joining structure of Itadani in view of Miyagi.  One of ordinary skill in the art would have been motivated by the desire and expectation of improving usable material selections and combinations, including composites, as well as providing a hermetic seal via welding, as taught by Margaraiz, within the metal joining structure of Itadani in view of Miyagi, in order to improve the mechanical properties, breadth of applicability, and functional structure of the joining structure of Itadani in view of Miyagi.    


Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive. 
Applicant argues that Examiner’s previous §112(b) rejections have been addressed to better define the claimed invention and distinguish from the prior art, and that regarding the prior art rejections, given that no art rejection was raised against previous claim 20, the prior art rejections as set forth are not prima facie over the claims as presently amended (Applicant’s Arguments, Page 4).
In regards to Applicant’s arguments, Examiner notes that Applicant’s arguments are not fully persuasive regarding the correction of indefiniteness issues as previously set forth in the §112(b) rejections of the Non-Final Rejection mailed on 02/04/2022, and that Applicant’s arguments regarding no prior art set forth to previously set forth Claim 20 and thus teaching the invention as claimed constitute mere attorney argument.  Arguments of counsel and discussions of caselaw, standing alone, cannot take the place of factually supported objective evidence. (In re Huang, 100 F.3d 135, 139- 40 (Fed. Cir. 1996)). Attorney argument is not evidence. (In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974)). Lawyer’s arguments and conclusory statements, which are unsupported by factual evidence, are entitled to little probative value. (In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997)).  Namely, Applicant has not provided sufficient, or any, evidence on the record to show that the prior art as set forth in the prior Non-Final Rejection does not sufficiently teach the instant application as claimed.  Regarding Applicant’s arguments to the previous §112(b) rejections, some indefiniteness issues, such as to the welding lines having a “predetermined length” of Claim 13, and the phrase “vicinity of the overlapping part” of Claim 17, have been alleviated due to the amendments to the claim language.  However, the previous indefiniteness rejections directed to Claims 20-21 and 23 have not been reasonably and sufficiently addressed.  As discussed by Examiner on Page 4 of the Non-Final Rejection mailed on 02/04/2022, no prior art was able to applied to the claims due the lack of clarity; Applicant has simply moved said limitations to independent Claim 13 without any change to the claim language nor an explanation of the structure evinced by the claim limitations in question.  In the best interest of compact prosecution and Applicant’s amendment of Claim 13 to include the structural limitations including a “shaft part” of previously set forth instant Claim 20, Examiner references a new prior art rejection including the prior art of Itadani, Miyagi, and Margaraiz to best envelop structural limitations of the claims as amended.  However, as discussed in the §112(b) rejections above, the indefiniteness of the claims remains insufficiently addressed, and the prior art is set forth in the broadest interpretation of the structural limitations as presently claimed.
Therefore, Applicant’s argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784

 
/Daniel J. Schleis/Primary Examiner, Art Unit 1784